DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,695,619. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in claims 1-3 and 5-20 are recited in claims 1-16 of U.S. Patent No. 10,695,619 including “a recess bounded by the crown, sole, toe end, and heel end”, “a faceplate configured to aligned, fit within, and be welded to the recess”, “wherein the α-β titanium alloy comprises 2 wt% - 10 wt% aluminum, and 1.5 wt % - 7.0 wt% vanadium”, “wherein the golf club head is heated to a temperature greater than the solvus temperature of the faceplate for a predetermined amount of time between 1 hour and 6 hours and cooled in an inert gas”, “wherein the α-β titanium alloy comprises between 0.05 wt% to 0.35 wt% oxygen”, “wherein the α-β titanium alloy comprises between 6 wt% to 7 wt% aluminum”, “less than 0.05 wt% carbon”, “less than 0.05 wt% molybdenum”,  “wherein the α-β titanium alloy comprises between 0.01 wt % to 0.10 wt% Silicon (Si)”, “wherein the α-β titanium alloy comprises between 0.03 wt% to 0.07 wt% Silicon (Si)”, “wherein the inert gas is selected from the group consisting of nitrogen (N), argon (Ar), helium (He), neon (Ne), krypton (Kr), and xenon (Xe) or a compound gas thereof”, “wherein the inert gas is nitrogen (N) or argon (Ar)”, “wherein the faceplate has a minimum thickness of 0.7 mm”, “wherein the golf club head is heat treated to a temperature between 720 °C and 1200 °C for between 1 hour and 6 hours”, “wherein the golf club head is heat treated to a temperature between 550 °C and 1200 °C for between 1 hour and 2 hours”, etc.
, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,695,619 in view of Stokke et al. (US 2017/0007893). 
The patent to Stokke et al. (US 2017/0007893) discloses a golf club head 100 comprising a body 114 having a recess and a faceplate 113, 117 configured to align, fit within, and be welded to the recess, paragraph [0046].  The faceplate 113, 117 may be made of a first material, titanium alloy that comprises aluminum, vanadium and copper, paragraphs [0054] and [0076].  
In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify the α-β titanium alloy content of the faceplate of U.S. Patent No. 10,695,619 by including copper.  This modification would have allowed for different heat treatments of the faceplate, thereby increasing the yield strength of the faceplate be greater than or equal to approximately 1110 MegaPascals. 
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2003/0036442).
The patent to Chao et al. (US 2003/0036442) discloses a golf club head, Figs. 1 and 2, comprising a crown 15, a sole 17 opposite the crown, a toe end, a heel opposite the toe end, and a recess 21 bounded by the crown, sole, toe end, and heel end, a faceplate 19 configured to be aligned, fit within, and be welded to the recess 21, paragraphs [0034] and [0053].  Chao et al. faceplate comprises an α-β titanium alloy comprising 4.5 wt% aluminum, 3 wt% vanadium, 2 wt% molybdenum, paragraphs [0016] and [0048].  
Concerning the claimed weight ranges including: “2 wt% - 10 wt% aluminum”, “1.5 wt % - 7.0 wt% vanadium” and “between 6 wt% to 7 wt% aluminum”, see In re Aller above.
In regard to the claimed limitations directed to a manufacturing process such as: “wherein the golf club head is heated to a temperature greater than the solvus temperature of the faceplate for a predetermined amount of time between 1 hour and 6 hours and cooled in an inert gas” in claim 1, “wherein the inert gas is selected from the group consisting of nitrogen (N), argon (Ar), helium (He), neon (Ne), krypton (Kr), and xenon (Xe) or a compound gas thereof” in claim 7 and 17, “wherein the in claim 8, “wherein the golf club head is heat treated to a temperature between 720 °C and 1200 °C for between 1 hour and 6 hours” in claim 10, “wherein the golf club head is heat treated to a temperature between 550 °C and 1200 °C for between 1 hour and 2 hours” in claim 11, “wherein the golf club head is heat treated to a temperature between 575 °C and 1200 °C for between 1 hour and 2 hours” in claim 12, “wherein welding the faceplate includes a pulse plasma welding process” in claim 13, and similar limitations in claims 14-16 and 18-20, these limitations are considered product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, in this case Chao et al. recites that the striking plate is welded to the front opening 21 of the body, see paragraphs [0053] and [0065], determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.
	Regarding claim 9, Chao et al. recites “a reduced peripheral thickness of the striking plate that is about 0.5 mm less than a thickness of about 1.7 mm at a center of the striking plate”, paragraph [0051], and “a face thickness of about 2.0 – 2.2 mm is desirable to achieve a high COR of about 0.88 while having sufficiently durability to withstand repeated impacts with a golf ball”, paragraph [0054].  Thus, Chao et al. faceplate 19 has a minimum thickness of 0.7 mm.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2003/0036442) as applied to claim 1 above, and further in view of Tsai et al. (US 2009/0181794).
	The patent to Tsai et al. (US 2009/0181794) discloses a titanium-aluminum alloy material that is used in manufacturing golf club heads, paragraph [0007].  Tsai et al. titanium-aluminum alloy material includes silicon (Si), oxygen (O) and carbon (C), see TABLE 2 in paragraph [0020].  Tsai et al. recites “The 
	In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify Chao et al. α-β titanium alloy faceplate 19 by incorporating silicon (SI), oxygen (O) and carbon (C) to the content of the α-β titanium alloy.  This modification would have made Chao et al. α-β titanium alloy faceplate 19 with a high plasticity and high extensibility, for adjusting an elastic deformation capability when hitting a golf ball, thus relatively reducing spherical compression deformation, thereby reducing the hitting stress absorbed by dampening, preventing energy loss of the hitting stress, and further increasing the hitting distance.
	Concerning the claimed weight ranges of silicon (SI), oxygen (O) and carbon (C), see In re Aller above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2003/0036442) in view of Tsai et al. (US 2009/0181794) as applied to claims 2, 5 and 6 above, and further in view of Stokke et al. (US 2017/0007893).
	The Applicant is referred to the teaching of Stokke et al. above.
	In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify the α-β titanium alloy content of the faceplate 19 of Chao et al. by including copper.  This modification would have allowed for different heat treatments of the faceplate, thereby increasing the yield strength of the faceplate be greater than or equal to approximately 1110 MegaPascals.  
	Regarding the claimed weight range of “less than 0.05 wt% copper (Cu)”, see In re Aller above.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl